Case: 19-40440      Document: 00515494264         Page: 1    Date Filed: 07/17/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit


                                    No. 19-40440
                                                                               FILED
                                                                           July 17, 2020
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

HECTOR ANDRES RIOS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:18-CR-579-1


Before KING, GRAVES, and WILLETT, Circuit Judges.
PER CURIAM: *
       Hector Andres Rios challenges the sentence imposed following his guilty
plea conviction for possession with intent to distribute more than 100
kilograms of marijuana. Rios argues that the district court erred by including
a special condition of supervised release in the written judgment that was not
orally pronounced at sentence.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-40440    Document: 00515494264     Page: 2   Date Filed: 07/17/2020


                                 No. 19-40440

      We review challenges to conditions of supervised release for an abuse of
discretion. United States v. Huor, 852 F.3d 392, 397 (5th Cir. 2017). The
district court abused its discretion by requiring Rios to participate in an
educational services program during his term of supervision regardless of
whether he had obtained his GED because this special condition impermissibly
broadened the orally pronounced special condition which required that Rios
participate in an educational services program for the sole purpose of obtaining
his GED if he had not already done so during his term of imprisonment. See
United States v. Rivas-Estrada, 906 F.3d 346, 348, 350 (5th Cir. 2018); United
States v. Mudd, 685 F.3d 473, 480 (5th Cir. 2012); United States v. Mireles, 471
F.3d 551, 558 (5th Cir. 2006). Accordingly, Rios’s sentence is VACATED IN
PART and REMANDED to the district court for the limited purpose of
conforming the written judgment to the oral pronouncement of sentence.




                                       2